Exhibit 10.1

 

LOAN AND GUARANTY AGREEMENT
AMENDMENT 3 WITH PARTIAL RELEASE

 

This LOAN AND GUARANTY AGREEMENT AMENDMENT 3, WITH PARTIAL RELEASE (“Amendment”)
is made as of November 5, 2018, by FARM CREDIT EAST, ACA (“Lender”) in
connection with the Loan and Guaranty Agreement (“Loan Agreement”) dated as of
December 9, 2016, by and among the Seneca Foods Corporation (“Parent”), Seneca
Foods, LLC, (“Seneca LLC”), Seneca Snack Company (“Seneca Snack”) and Green
Valley Foods, LLC (“Green Valley,” and together with Parent, Seneca LLC and
Seneca Snack, collectively the “Borrowers”), Marion Foods, Inc. (“Marion”),
Lebanon Valley Cold Storage, LLC (“Lebanon LLC”), Lebanon Valley Cold Storage,
LP (“Lebanon LP”), Portland Food Products Company (“Portland Food”), and Gray &
Company (“Gray” and together with Marion, Lebanon LLC, Lebanon LP, Portland Food
and Gray, collectively, the “Guarantors”) and Lender.  The Loan Agreement was
amended by Loan and Guaranty Agreement Amendment 1, Waiver and Consent, dated
April 1, 2017, pursuant to which, among others, Truitt Bros., Inc. (“Truitt”)
and Bluegrass Holdings, LLC (“Bluegrass”) were joined as additional Guarantors,
and further amended by Loan and Guaranty Agreement Amendment 2, dated June 18,
2018.

 

WHEREAS, Parent has requested the release of Lebanon LLC and Lebanon LP, as
Guarantors, in connection with a sale of related assets to one or members of the
Bonduelle Group (the “Transaction”), and

 

WHEREAS, the Borrowers have requested modification of the Applicable Margin, and

 

WHEREAS, the Lender has agreed to amend the Loan Agreement to permit the
Transaction and reduction of the Applicable Margin,

 

NOW THEREFORE, Loan Parties and Lender agree:

 

1.         Definitions.  Unless otherwise defined herein, capitalized terms used
in this Amendment shall have the meanings given to them in the Loan Agreement,
and interpretations applicable to the Loan Agreement also are applicable hereto.

 

2.         Release of Guarantors.  Lender hereby approves the Transaction and
the related Asset Disposition.  Effective automatically upon closing of the
Transaction, Lender hereby releases Lebanon LLC and Lebanon LP from any and all
present and future obligations under or related to, and terminates as to each of
them, each of their respective guarantees under the Loan Agreement.

 

3.         Amendment.  Effective as of the repricing date on November 26, 2018,
the definition of “Applicable Margin” in Section 1.1 of the Loan Agreement is
hereby amended to read as follows:

“Applicable Margin” shall mean, in the case of LIBOR and Variable Rate LIBOR,
two and one-half percentage points (2.50%), and in the case of the Base Rate,
one percentage point (1.0%).

 

4.         Representations and Warranties.  In order to induce Lender to enter
into this Amendment and provide the consent herein, Borrower Agent, on behalf of
the Loan Parties, represents and warrants to Lender that the following
statements are true and correct in all respects:

 

(a)        Authority.  Each Loan Party has the requisite corporate and company
power and authority to execute and deliver this Amendment and any other Loan
Documents delivered in connection herewith, and to perform its obligations
hereunder and under such Loan Documents (as amended or modified) to which it
respectively is a party.  The execution, delivery and performance by Borrower
Agent of this Amendment have been duly approved by all necessary corporate and
company action and no other corporate or company proceedings are necessary to
consummate the transactions contemplated by it.

 

(b)        Enforceability.  This Amendment has been duly executed and delivered
by Borrower Agent.  This Amendment is the legal, valid and binding obligation of
the Loan Parties, enforceable against each Loan Party in accordance with its
terms, and is in full force and effect.

 

(c)        Representations and Warranties.  The representations and warranties
contained in the Loan Agreement and in this Amendment are correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof other than such representations or warranties that, by their terms,
are specifically made as of a date other than the date hereof, all of which
shall have been true and correct in all material respects as of the applicable
stated date.

 

(d)       No Contravention.  The execution, delivery and performance of this
Amendment by the Loan Parties have received all necessary governmental
approvals, if any, and do not contravene any law or unwaived contractual
restrictions binding on any of them.

 

(e)        No Default.  No event has occurred and is continuing that constitutes
a Default or an Event of Default.

 

5.         General Confirmations.

 

(a)        Continuing Effect. Except as specifically provided herein, the Loan
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms, are hereby ratified and confirmed in all
respects, and constitute the legal, valid, binding and enforceable obligations
of each Loan Party to Lender.

 

(b)        No Additional Waiver.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
modification, acceptance or waiver of any right, power or remedy of the Lender
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents, except as specifically set forth herein.

 

(c)        Reference to and Effect on the Loan Documents.  Upon and after the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Agreement, and each reference in the other Loan Documents to “the Loan
Agreement,” “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby.  To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Loan Agreement, after giving effect to this Amendment, such terms and conditions
are hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

 

(d)       Expenses.  The Borrowers shall pay to the Lender upon demand all
reasonable out-of-pocket expenses, including reasonable fees of attorneys,
incurred by the Lender in connection with the preparation, negotiation and
execution of this Amendment and any document required to be furnished herewith.

 

 

--------------------------------------------------------------------------------

 

 

6.         Miscellaneous.

 

(a)        Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

 

(b)        Severability.  The provisions of this Amendment are severable, and if
any subsection or provision shall be held invalid or unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision in this Amendment in any
jurisdiction.

 

(c)        Counterparts.  This Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. 

 

(d)       Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(e)        Binding Effect; Assignment.  This Amendment shall be binding upon and
inure to the benefit of each Loan Party and the Lender and their respective
successors and assigns; provided, however, that no rights and obligations of any
Loan Party under this Amendment may be assigned or delegated without the prior
written consent of the Lender.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below as of the date
first above written.

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

 

FARM CREDIT EAST, ACA

 

By:         /s/Justin A. Brown                                      

            Justin A. Brown

            Vice President

 

 

--------------------------------------------------------------------------------

 

 

Borrowers:

 

SENECA FOODS CORPORATION,

for itself and as Loan Party Agent pursuant

to Section 12.1 of the Loan Agreement for

Seneca Foods, LLC, Seneca Snack Company,

and Green Valley Foods, LLC

 

By:          /s/Timothy J. Benjamin                               

            Timothy J. Benjamin

            Chief Financial Officer

 

Guarantors:

SENECA FOODS CORPORATION,

for itself and as Loan Party Agent pursuant

to Section 12.1 of the Loan Agreement for

Marion Foods, Inc., Lebanon Valley Cold

Storage, LLC for itself and on behalf of and

as general partner of Lebanon Valley Cold

Storage, LP, Portland Food Products Company,

Gray & Company, Truitt Bros., Inc., and

Bluegrass Holdings, LLC

 

By:          /s/Timothy J. Benjamin                                

            Timothy J. Benjamin

            Chief Financial Officer

 